ALLSTATE INSURANCE COMPANY, Plaintiff-Appellee,

                                                       v.
                              Mary A. CLOHESSY, et al., Defendants-Appellants.

                                                 No. 99-2034.

                                       United States Court of Appeals,

                                               Eleventh Circuit.
                                                 Jan. 7, 2000.

Appeal from the United States District Court for the Middle District of Florida (No. 97-1806-CIV-T-17A);
Elizabeth A. Kovachevich, Judge.
Before ANDERSON, Chief Judge, TJOFLAT, Circuit Judge, and FAY, Senior Circuit Judge.

        ANDERSON, Chief Judge:

        On March 22, 1993, Mary Clohessy and her sons Brendan and Liam Clohessy were walking together
near their home in New Haven, Connecticut. As they were attempting to cross a street—Liam on his mother's
right and Brendan on his mother's left—an automobile driven by an uninsured motorist struck and killed

Brendan. Mary and Liam witnessed the accident, but were not struck by the automobile.
        The Clohessy family had an automobile insurance contract ("Policy") with Allstate Insurance
Company ("Allstate"), which included uninsured motorist coverage. The insurance contract was formed in

Florida. The Policy contained certain limits of liability; in particular, it stated:
        Uninsured Motorist Insurance—Coverage ...
        We [Allstate] will pay damages for bodily injury, sickness, disease or death which a person insured
        is legally entitled to recover from the owner or operator of an uninsured auto. Injury must be caused
        by accident and arise out of the ownership, maintenance or use of an uninsured auto. We will not
        pay any punitive or exemplary damages.
                 ....

        Limits of Liability

                 ....
        (a) The coverage limit stated on the declaration page for:

                 (1) "each person" is the maximum that we will pay for damages arising out of bodily injury
                 to one person in any one motor vehicle accident, including damages sustained by anyone else
                 as a result of that bodily injury, sickness, disease or death.

                 When the limits of two or more insured autos are stacked, our maximum limit of liability for
                 all damages to one person in any one accident is the sum of the "each person" limit for each
                 insured auto shown on the declarations page.

                 (2) "each accident" is the maximum that we will pay for damages arising out of bodily injury
                 to two or more persons in any one motor vehicle accident.

                 When the limits of two or more insured autos are stacked, subject to the limit for "each
                 person", our maximum limit of liability for all damages to two or more persons in any one
                 accident is the sum of the "each accident" limit for each insured auto shown on the
                 declarations page.
After the appropriate stacking, the Policy's "each person" coverage limit was $200,000 and "each accident"

coverage limit was $600,000.

        Under the Policy's uninsured motorist coverage, the Estate of Brendan Clohessy made a claim and
received $200,000, the "each person" limit. Under the Policy, Mary and Liam Clohessy ("the Clohessys")

also made a claim based on the emotional distress resulting from witnessing the collision and Brendan's death.

        Allstate brought suit against the Clohessys for declaratory judgment asking the district court to
declare that the Policy's limits of liability have been exhausted and that the Clohessys are not entitled to

recover anything further under the Policy. Allstate argued that the Clohessys' insurance claims, which are

based on their claims against the uninsured motorist for negligent infliction of emotional distress, are subject
to the $200,000 "each person" limit which was applied to and exhausted by the claim of Brendan Clohessy's

estate. Applying Florida law,1 the district court concluded that:
        [A] Florida court considering this case would interpret the automobile insurance policy at issue
        according to this rule that reason dictates is correct, that is, that the per-person limit of liability apply
        [sic] to bystander emotional distress claims.

Allstate Ins. Co. v. Clohessy, 32 F. Supp. 2d 1333, 1337 (1998). Accordingly, the district court declared that

the insurance policy limits have been exhausted and the Clohessys are not entitle to recover anything further

under the policy. See id.

        The Clohessys appeal to this Court arguing that the district court incorrectly resolved the issue of
whether their claims are subject to the "each person" limit which was exhausted by the pay out to the Estate

of Brendan Clohessy or instead subject to their own "each person" limit. The parties have not cited nor have

we uncovered any controlling Florida case on this issue. Moreover, when faced with the same issue, courts

in other states have split on its proper resolution. Compare, e.g., Treichel v. State Farm Mut. Auto. Ins. Co.,


   1
     In particular, the district court followed the command of Erie R.R. v. Tompkins, 304 U.S. 64, 58 S. Ct.
817, 82 L. Ed. 1188 (1938), and applied the conflicts of law rule of the state in which it is located, in this
case Florida. Applying that Florida law, the district court concluded that under Sturiano v. Brooks, 523
So. 2d 1126 (Fla.1988), the terms of an automobile insurance policy are governed by the law of the
jurisdiction in which the contract was formed, again in this case Florida. See Allstate Ins. Co. v. Clohessy,
32 F. Supp. 2d 1333, 1335 (M.D.Fla.1998). We agree. Florida law "determines the rights and risks of the
parties to automobile insurance policies on the issue of coverage." Lumbermens Mut. Cas. Co. v. August,
530 So. 2d 293, 295 (Fla.1988).
280 Mont. 443, 930 P.2d 661 (1997) (holding that a wife's claim for emotional distress resulting from

witnessing her husband being hit and killed by a car was not limited by the per person limit applied to her

husband); Crabtree v. State Farm Ins. Co., 632 So. 2d 736, 738 (La.1994) ("[W]e conclude the wife's mental

anguish claim is not subject to the single person policy limit regardless of whether her mental anguish 'results

from' or 'derives from' her husband's bodily injuries."); and Pekin Ins. Co. v. Hugh, 501 N.W.2d 508 (Iowa

1993) (holding that insured's claim for bystander emotional distress was based on independent bodily injury

and, therefore, subject to the per occurrence limit rather than the per person limit of the policy) with McNeill

v. Metro. Property and Liability Ins. Co., 420 Mass. 587, 650 N.E.2d 793, 795 (1995) ("[T]he plaintiff's

emotional distress claim is a by-product of and entirely dependent upon the bodily injury to his daughter.

The claims thus are subject to the 'per person' limit.")(internal quotations omitted) and Gocha v. Shimon, 215
Wis. 2d 586, 573 N.W.2d 218, 219 (Wis.Ct.App.1997) ("The unambiguous language of the 'each person'
limitation in State Farm's policy consolidates the bodily injuries to one person with all injuries and damages

to others which result from the one person's bodily injuries. Because the emotional stress of the Gochas
would not have occurred but for the injury to Kyle, the 'each person' limitation is applicable.").
Consequently, we seek the assistance of the Supreme Court of Florida in resolving this issue.

        Having concluded that this case involves an unanswered question of state law that is determinative

of this appeal and having found no clear, controlling precedent in the decisions of the Supreme Court of
Florida, we certify the following question of law to the Supreme Court of Florida for instructions:
        ARE THE EMOTIONAL DISTRESS DAMAGES SUSTAINED BY MARY AND LIAM
        CLOHESSY DAMAGES ARISING OUT OF THE BODILY INJURY TO BRENDAN CLOHESSY,
        I.E., DAMAGES SUSTAINED AS A RESULT OF THAT BODILY INJURY, AND THEREFORE
        SUBJECT TO THE SINGLE, ALREADY-REACHED, EACH PERSON LIMIT APPLIED TO
        BRENDAN CLOHESSY?

        In certifying this question, we do not intend the particular phrasing of it to limit the court in its

consideration of the problem posed by the case. In order to assist the court's consideration of the case, the
entire record, along with the briefs of the parties, shall be transmitted to the court.

        QUESTION CERTIFIED.